803 F.2d 719
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.BRIAN DELANEY, Plaintiff-Appellantv.DENIS HARPER;  STATE OF OHIO, ET AL., Defendants-Appellees.
No. 86-3505.
United States Court of Appeals, Sixth Circuit.
Sept. 5, 1986.

1
BEFORE:  JONES and MILBURN, Circuit Judges;  and CONTIE, Senior Circuit Judge

ORDER

2
This appeal has been referred to this panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Appellant has not responded to this Court's June 18, 1986, order to show cause why the appeal should not be dismissed for lack of jurisdiction because of a late filed notice of appeal.


3
It appears from the record that the memorandum and order dismissing the civil rights action was entered on April 7, 1986.  The notice of appeal filed on May 29, 1986, was 22 days late.  Rules 4(a) and 26(a), Federal Rules of Appellate Procedure.


4
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(a) is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.  Peake v. First National Bank & Trust Co., 717 F.2d 1016 (6th Cir. 1983).  Rule 26(b) specifically provides that this Court cannot enlarge the time for filing a notice of appeal.


5
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.